Citation Nr: 1309253	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  11-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for cancer of the parotid gland for the purpose of accrued benefits.

3.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 






INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, which included service in the Republic of Vietnam.  He died in April 2010, and the Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) on appeal of a rating decision in December 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO.  


REMAND

In November 2011, the Appellant requested that her hearing before the Board be postponed and rescheduled.  In December 2012, the Appellant elected to have an in-person hearing before the Board at the VA Regional Office. 

To ensure procedural due process, the case is REMANDED for the following action.  :

Schedule the Appellant for an in-person hearing at the Regional Office before a Veterans Law Judge.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


